

115 HRES 1056 IH: Recognizing the celebration of the Hmong New Year in 2018.
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1056IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Grothman (for himself, Mr. Pocan, Mr. Gallagher, Ms. Moore, Ms. McCollum, Mr. Duffy, and Mr. Vargas) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the celebration of the Hmong New Year in 2018. 
Whereas the Hmong New Year is traditionally celebrated at the end of the rice harvest season in Laos and Southeast Asia in late November or early December; Whereas the Hmong New Year traditionally spans multiple days, with each village starting and ending the New Year on a different date to allow other villages to come, support, and visit each other; 
Whereas the Hmong New Year is traditionally a time to give thanks to ancestral spirits and visit other villages; Whereas Hmong New Year celebrations traditionally include song, dance, food, and courtship games for youth, including pov pob, a ball-throwing game; 
Whereas Hmong Americans across the United States celebrate the New Year on weekends from October to December; and Whereas Hmong New Year celebrations are a significant cultural tradition in many communities across the United States: Now, therefore, be it 
That the House of Representatives— (1)recognizes the cultural and historical significance of the Hmong New Year; 
(2)expresses the deepest respect for Hmong Americans celebrating this occasion; and (3)wishes Hmong Americans and all individuals who observe this holiday a happy new year. 
